Citation Nr: 1047469	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-36 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for essential hypertension, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1968.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware, which in pertinent part, denied service connection for 
essential hypertension, secondary to diabetes mellitus.  The 
Veteran disagreed, and this matter is properly before the Board 
for adjudication.

The Board notes that the Veteran filed his original claim for 
service connection for essential hypertension, secondary to 
service-connected diabetes mellitus, in January 2008.  The RO 
issued the Veteran a VCAA notice in January 2008, and the claim 
was denied in a rating decision dated in April 2008.  In 
September 2008, the Veteran filed another claim for service 
connection for essential hypertension, secondary to diabetes 
mellitus.  In a letter dated in October 2008, the RO notified the 
Veteran that theVCCA notice dated in January 2008 remained in 
effect for the issue of service connection for essential 
hypertension, secondary to diabetes mellitus.

The Veteran appeared and gave testimony before the Board in April 
2010.  A transcript of the hearing is of record.  At the hearing, 
the Veteran submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. 
§  20.1304 (c) (2010).  

FINDINGS OF FACT

1.	The Veteran is service-connected for diabetes mellitus, type 
2.

2.	The Veteran has a current diagnosis of essential hypertension.



3.	The evidence is at least in relative equipoise on the question 
of whether the Veteran's essential hypertension is related to 
his service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension is proximately due to, or the result of, the 
Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision.  


Applicable Rules & Regulations

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  

Service connection may be granted under 38 C.F.R. § 3.307(a)(3) 
if the evidence shows that the hypertension is manifest to a 
degree of ten percent or more within one year from the date of 
separation from service.  See 38 C.F.R. § 3.307.   Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).  Further, a disability that is 
proximately due to, or the result of, a service-connected disease 
or injury shall be service connected. 38 C.F.R. § 3.310(a) 
(20108)

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran contends that his hypertension is due to his service-
connected diabetes mellitus. 

Service treatment records show that the Veteran had a normal 
vascular examination upon separation from active service in April 
1968.  The medical evidence of record shows that the Veteran was 
first diagnosed with hypertension in May 2007, while receiving 
treatment for a respiratory condition at Bayhealth Medical 
Center.  

Upon admission to Bayhealth Medical Center, the Veteran had a 
blood pressure reading of 227/105, which slowly went down to 
159/100.  During his hospital stay, the Veteran was prescribed 
Diovan to control the hypertension.  At that time, the Veteran 
was also diagnosed with diabetes mellitus.  He was advised to 
follow-up with his primary physician for treatment of elevated 
glucose and hypertension.  

In November 2007, the Veteran underwent a VA examination for 
diabetes mellitus.  In the examination report, the examiner noted 
that the Veteran was being treated for hypertension, and the 
Veteran had blood pressure readings of 146/76, 138/72, and 
126/70.  The examiner opined that the Veteran's hypertension was 
not a complication of diabetes because the Veteran had a normal 
and maintained renal function.  The examiner also opined that the 
Veteran's hypertension was not worsened or increased by the 
Veteran's diabetes.  

VA outpatient treatment dated from June 2007 to January 2009 show 
that the Veteran received treatment for hypertension and was 
instructed to continue to check his blood pressure at home.  The 
records do not indicate a nexus between the Veteran's diabetes 
and hypertension.

In support of his claim, the Veteran submitted a statement by his 
private physician.  In a letter dated in December 2009, the 
Veteran's private physician stated that the Veteran was a patient 
of his for several years, and he never showed signs of 
hypertension until after he was diagnosed with diabetes.  
Therefore, he opined, that the hypertension was a result of the 
diabetes.

At a Board hearing dated in April 2010, the Veteran testified 
that he was diagnosed with hypertension and diabetes for the 
first time when he was hospitalized for a respiratory illness in 
May 2007.  He asserted that he probably had the diabetes longer 
because one usually has diabetes a minimum of five years before 
it is diagnosed.  He argued that since diabetes can bring on 
hypertension and he was diagnosed with both of them at the same 
time, he probably had diabetes prior, which brought on the 
hypertension.  The Veteran stated that he was treated by his 
primary physician for regular check-ups for fifteen years, and 
that his primary physician never found high blood pressure or 
hypertension.  He explained that he is currently being treated 
for hypertension and cannot bring his blood pressure below the 
140's.  

Where there are several medical opinions of record evaluating the 
relationship between the Veteran's current disabilities and 
service, it is the responsibility of the Board to assess the 
credibility and weight given to the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992).  Here, a private physician in 
December 2009 and a VA examiner in November 2007 proffered 
differing opinions on the etiology of the Veteran's hypertension.  

A medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation that the Board can consider and weigh against 
contrary opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In 
this instance, in November 2007, the private physician, who 
treated the Veteran for many years, opined that the Veteran's 
hypertension is a result of the diabetes because he never showed 
signs of hypertension until after he was diagnosed with diabetes.  
On the other hand, in November 2007, the VA examiner opined that 
the Veteran's hypertension is not a complication of diabetes 
because the Veteran had a normal and maintained renal function.  
The examiner also opined that the Veteran's hypertension is not 
worsened or increased by the Veteran's diabetes.  The two 
opinions both contain a rationale and, on review, the Board does 
not fine sufficient reason to favor one opinion over the other. 

The Board considers both the December 2009 private physician's 
statement and the November 2007 VA examination report to be 
probative and credible.  Therefore, the Board finds that the 
medical evidence is in equipoise as to whether the Veteran's 
hypertension is a result of his service-connected diabetes.  As 
such, the Board will apply the benefit-of-the-doubt doctrine in 
awarding service connection for hypertension, secondary to 
service-connected diabetes mellitus.


ORDER

Entitlement to service connection for hypertension, as secondary 
to service-connected diabetes mellitus, is granted.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


